Citation Nr: 1806643	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-12 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a back disability, including as due to a service-connected bilateral knee disability.

2.  Entitlement to service connection for a bilateral hip disability, including as due to a service-connected bilateral knee disability.

3.  Entitlement to service connection for heart disease, to include arteriosclerotic cardiovascular disease with paroxysmal tachycardia arrthymia (previously characterized as tachycardia).

4.  Entitlement to a compensable rating for residuals of a fracture of the fourth metatarsal of the left foot.

5.  Entitlement to an increased rating in excess of 10 percent prior to September 25, 2017, for a left knee disability (formerly classified as left knee degenerative arthritis, and currently classified as left knee status post total knee replacement).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1971 to November 1974.

In a December 2008 rating decision, the RO denied service connection for heart disease, to include arteriosclerotic cardiovascular disease with paroxysmal tachycardia arrthymia (which was characterized as tachycardia), a back disability, and for a bilateral hip disability.  The Veteran did not appeal December 2008 decision, and it became final.  See 38 U.S.C. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to these claims within 1 year of the December 2008 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

This appeal before the Board of Veterans' Appeals (Board) arises from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the previously denied claims of service connection for a back disability and for a bilateral hip disability, finding a lack of new and material evidence sufficient to reopen the claims.  The RO implicitly reopened a previously denied claim of service connection for tachycardia (which it characterized as heart disease, to include arteriosclerotic cardiovascular disease with paroxysmal tachycardia arrthymia) and denied this claim on the merits.  The RO denied a compensable rating for residuals of a fracture of the fourth metatarsal of the left foot, and denied a rating in excess of 10 percent for a left knee disability (then classified as left knee degenerative arthritis).  Also, the RO denied a TDIU.  The Veteran disagreed with this decision in August 2012 with respect to all of the claims adjudicated in June 2012 except for the denial of a TDIU.  He perfected a timely appeal in April 2013 with respect to all of the claims adjudicated in June 2012 except for the denial of a TDIU.  He disagreed with the denial of a TDIU in April 2013.  He perfected a timely appeal with respect to the denial of a TDIU in June 2013.  A Travel Board hearing was held at the RO in October 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In January 2016, the Board entered a decision that (1) reopened the claims of entitlement to service connection for heart disease, a back disability, and for a bilateral hip disability, based on new and material evidence having been submitted since the final RO decision in December 2008; (2) denied entitlement to service connection for heart disease; and (3) remanded the issues of entitlement to service connection for a back disability, entitlement to service connection for a bilateral hip disability, entitlement to a compensable disability rating for residuals of a fracture of the fourth metatarsal of the left foot, entitlement to a rating in excess of 10 percent for a left knee disability (then classified as left knee degenerative arthritis), and entitlement to a TDIU.

The Veteran appealed the January 2016 Board decision to the United States Court of Appeals for Veterans Claims (the "Court").  In May 2017, the Court vacated and remanded the part of the January 2016 Board decision that denied entitlement to service connection for heart disease, to include arteriosclerotic cardiovascular disease with paroxysmal tachycardia arrthymia, for consideration consistent with the Court's memorandum decision.  The part of the January 2017 Board decision that remanded the issues of entitlement to service connection for a back disability, entitlement to service connection for a bilateral hip disability, entitlement to a compensable disability rating for residuals of a fracture of the fourth metatarsal of the left foot, entitlement to a disability rating greater than 10 percent for degenerative changes of the left knee, and entitlement to a TDIU), were not the subjects of a final Board decision and hence were not before the Court.

In September 2017, the Veteran submitted additional evidence in the form of a private vocational assessment, and waived the right to initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2017) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the Veteran); cf. Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, P.L. 112-154 (which amends 38 U.S.C. § 7105 by adding new paragraph (e), and which permits the Board to initially review new evidence submitted with or after a Substantive Appeal filed on or after February 2, 2013).  The Board will consider all relevant evidence in the adjudication of the appeal.

By a rating decision in November 2017, the RO granted a temporary total rating pursuant to 38 C.F.R. § 4.30, for the left knee status post total knee replacement, beginning September 25, 2017, and ending October 31, 2017, with a 100 percent schedular rating for 1-year beginning on November 1, 2017, until October 31, 2018, and with a 30 percent rating to be assigned from November 1, 2018, which is the minimum rating for the prosthetic replacement of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (NOTE (1)) (2017).  Since the 100 percent rating for the prescribed 1-year period has not expired and is currently in effect, pursuant to Diagnostic Code 5055, the Board will focus its consideration with respect to the service-connected left knee disability to the period prior to September 25, 2017.

The issues of entitlement to service connection for a back disability, a bilateral hip disability, and heart disease (to include arteriosclerotic cardiovascular disease with paroxysmal tachycardia arrthymia) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's residuals of a fracture of the fourth metatarsal of the left foot more nearly approximate a mild disability.

2. For the period prior to September 25, 2017, The Veteran's left knee disability was characterized by degenerative arthritis, and was manifested by subjective complaints of constant pain, tenderness, guarding, stiffness, locking, and giving way, with additional functional impairment during flare-ups of severe pain including an inability to climb stairs, squat, stand, and walk for long distances, which were at worst productive of flexion to 90 degrees and extension to 5 degrees.

3. For the period From November 18, 2010, the Veteran was precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

1. The criterial for a compensable rating for residuals of a fracture of the fourth metatarsal of the left foot have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5284 (2017).

2. The criteria for a rating in excess of 10 percent prior to September 25, 2017, for a left knee disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5260, 5261 (2017).

2. The criteria for a total disability rating based on individual unemployability due to the service-connected disabilities from November 18, 2010, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

Regarding the Veteran's claim for a compensable rating for residuals of a fracture of the fourth metatarsal of the left foot and an increased rating for his left knee disability, service connection has been granted and the initial rating has been assigned.  The claim of service connection has been more than substantiated; the claim has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for increased ratings.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

In regards to the Veteran's claims for increased ratings, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  The Veteran has been medically evaluated in conjunction with his residuals of a fracture of the fourth metatarsal of the left foot and left knee disability claims and all identified and available relevant treatment records have been secured.

As the Board's decision to grant the Veteran's claim of entitlement to a TDIU is completely favorable, no further discussion of the VCAA requirements are necessary in regard to the TDIU claim.

Additionally, the Board finds that there has been substantial compliance with its January 2016 remand directives regarding the issues of a compensable rating for residuals of a fracture of the fourth metatarsal of the left foot, an increased rating for a left knee disability, and entitlement to TDIU.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

A. Rules and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with the consideration of the possibility that different ratings may be warranted for different time periods.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107B.

B. Residuals of a fracture of the fourth metatarsal of the left foot

The Veteran's service-connected residuals of a fracture of the fourth metatarsal of the left foot is currently evaluated as noncompensable effective January 16, 1976, under 38 C.F.R. § 4.71a, DC 5284.

DC 5284 rates foot injuries, other, and provides for a 10 percent rating for a moderate condition, 20 percent for moderately severe, and 30 percent for a severe condition.  38 C.F.R. § 4.71a, DC 5284.

The Veteran was provided with a VA foot examination in March 2012.  The Veteran reported having pain in his feet for years since the military.  The VA examiner noted that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones.  The examiner added that there is no deformity of the left foot/ankle, no abnormal findings noticed, and no evidence of flat foot noticed.  Pedal pulses were intact and palpable. Motor and sensory functions were normal.  There was no swelling, edema, or effusion.  There was no weakness or instability, no tenderness, and no pain during movements.  The examiner noted that the range of movements was within normal limits and the movements of the toes were normal.

The Veteran was provided another examination in May 2016.  The examiner noted diagnoses of flat foot and arthritic conditions bilaterally.  The Veteran reported that his pain has become progressively worse over time, and that it becomes worse when standing for short periods of time or walking short distances.  The examiner noted that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, or pes cavus.  The examiner added that the Veteran does not have any foot injuries or other foot conditions not already described.  The examiner also noted that there was disturbance of locomotion and interference with standing.  He commented that the Veteran is able to perform heel walking and toe walking for brief periods, reporting pain in the left heel upon toe and heel walking.  There was no deformity, edema, or discoloration noted to bilateral feet.  There was no pain upon manipulation and palpation of bilateral feet.

In an August 2016 addendum opinion to the May 2016 examination, the examiner noted that diagnosis of residuals of a fracture of the fourth metatarsal of the left foot is warranted and the Veteran is service-connected for this condition.  The examiner noted that this would be considered to be mild as evidence shows that the foot condition does not compromise weight bearing or require arch supports, custom orthotic inserts, or shoe modification.  He added that this service-connected disability is not manifested by moderate, moderately severe, or severe foot injuries.  

In this case, the Board discerns no significant difference in either the number of symptoms or types of symptoms due to the Veteran's residuals of a fracture of the fourth metatarsal of the left foot.

After a review of the evidence, the Board finds that a compensable rating for residuals of a fracture of the fourth metatarsal of the left foot is not warranted in this case.

As mentioned above, the May 2016 examiner noted that the Veteran does not have any foot injuries.  In the August 2016 addendum opinion, the examiner opined that the Veteran's condition is considered to be mild.

As the record does not show that the Veteran's residuals of a fracture of the fourth metatarsal of the left foot has at any time during the appeal period been shown to be moderate, a rating of 10 percent is not warranted in this case.  Accordingly, a compensable rating for the Veteran's residuals of a fracture of the fourth metatarsal of the left foot is denied.

C. Left Knee Disability

In evaluating musculoskeletal disabilities, consideration is to be given to the functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that the diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Diagnostic Code 5003 is employed when rating degenerative arthritis.  Pursuant to this Diagnostic Code, degenerative arthritis (hypertrophic or osteoarthritis) when established by X-ray findings is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003 (2016).  

Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating; limitation to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; and limitation to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71(a), DC 5260.

Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating; limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71(a), DC 5261.

The normal range of motion for the knee is to 140 degrees in flexion, and 0 degrees in extension.  38 C.F.R. § 4.71, Plate II.

Under DC 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71(a), DC 5257.

VA General Counsel has issued separate precedential opinions holding that a Veteran also may be assigned separate ratings for X-ray evidence of arthritis with noncompensable or painful limitation of motion, or limitation of motion under Diagnostic Code 5260 or 5261, and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

The Veteran was provided with a VA examination to assess the current condition of his left knee in March 2011.  The Veteran reported weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability and pain.  The VA examiner noted tenderness in the left knee, with no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  The examiner added that there is no subluxation or ankylosis.  The range of motion was 140 degrees for flexion with pain, and extension was 0 degrees.  The examiner noted that the left knee x-ray results were within normal limits.  The examiner did not provide a diagnosis for the left knee because there was no pathology to render a diagnosis.  She added that the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability tests were all within normal limits for the left knee, with no subluxation.  

The Veteran was provided with a knee and lower leg conditions VA examination in March 2012.  The range of motion was 135 degrees for flexion, and extension was 0 degrees.  The range of motion did not change after repetitive use testing.  Muscle strength was 5/5 for both left knee flexion and extension.  Joint stability tests were all normal.  No meniscal conditions or meniscal surgeries were noted. X-ray results showed a negative impression for the left knee joint.

In a July 2012 knee and lower leg conditions examination, the Veteran reported flare-ups after being on his knees consistently, making them sore and hard to walk.  The range of motion was 120 degrees for flexion, with pain at 90 degrees, and extension was 0 degrees.  After repetitive use testing, flexion was to 130 degrees and extension was 0 degrees.  Muscle strength was 5/5 for both left knee flexion and extension.  Joint stability tests were all normal.  There was no evidence of patellar subluxation/dislocation.  The Veteran was noted to use a cane regularly.  X-ray tests showed minor degenerative arthritis of the left knee.

In a May 2016 knee and lower leg conditions examination, the Veteran related that his bilateral knee pain has become worse, and that his pain increase during extension or bending of knees.  The Veteran related that he has daily flare-ups of pain in his left knee, which he reports is constant and becomes worse with repeated movement.  The Veteran described his functional loss as being unable to climb stairs without provoking intense pain, being unable to stand over 10 minutes or walk for prolonged periods without resting, and being dependent on knee injections to decrease pain in his knees so he can walk.  The Veteran elaborated that the pain in his knees affected his ability to stand, squat, or walk for long periods of time, and that his knee pain was provoked by activity.  The Veteran reported a history of having had a left meniscus tear with frequent episodes of joint pain in 2010.  Upon examination of the left knee, the range of motion was 135 degrees for flexion with pain and was 5 degrees with pain for extension.  The examiner noted that the Veteran's pain level was 6 out of 10, and that the Veteran experienced pain with weight bearing.  There was evidence of localized tenderness during palpation of the left knee, which was appreciated on the lateral left side and on the mid lower portion of the patella.  There was no objective evidence of crepitus, edema, erythema, or any indication of observable inflammation in the left knee.  Muscle strength was 5/5 for left knee on both flexion and extension.  No muscle atrophy, ankylosis, recurrent subluxation, lateral instability, or patellar dislocation were appreciated on examination.  The examiner commented that the repetitive range of motion testing and stability testing were hindered by the Veteran's guarding and his reports of intense pain with the attempts to perform such testing.

The Veteran was most recently provided a knee and lower leg conditions examination in September 2016.  The examiner noted degenerative arthritis for both knees.  The Veteran reported flare ups of the left knee that is painful and hard to get up or walk, and he related that his functional loss was limited walking and no squatting.  Physical examination revealed that range of motion was 115 degrees for flexion with pain and 0 degrees for extension.  There was no additional loss of function or range of motion after repetitive use testing.  The examiner commented that the Veteran's reports of pain, fatigue, and lack of endurance were factors that caused his functional loss, and that his reports of pain, weakness, fatigue, or incoordination significantly limited his functional ability with repeated use over a period of time  Muscle strength was 5/5 for the left knee on both flexion and extension.  No ankylosis was found.  No history of recurrent subluxation or lateral instability was noted.  Joint stability tests were all normal.  There was no evidence of patellar dislocation or meniscal conditions in the left knee.  The Veteran was noted to use braces and a cane regularly.

The Veteran underwent a partial knee replacement in September 2017.

With the foregoing in mind, and in light of the reports of the VA examinations dated between March 2011 and September 2016, the Board finds that for the period prior to September 25, 2017, the evidence shows that the criteria for a 10 percent rating, but not higher, have been met for limitation of function due to left knee degenerative arthritis under Diagnostic Code 5003.  In this regard, VA examinations in July 2012 and September 2016 indicate clinical assessments of degenerative arthritis of the left knee.  On VA examination in March 2011, the examiner noted tenderness and painful range of motion.  On VA examination in March 2012, the Veteran's range of motion showed limited flexion to 135 degrees.  On VA examination in July 2012, the Veteran's range of motion was limited to flexion of 120 degrees with pain appreciated at 90 degrees in that same plane of motion.  On VA examination in May 2016, the Veteran's range of motion was limited to extension of 5 degrees and extension to 135 degrees with pain on both planes of motion; and on VA examination in September 2016, the Veteran's range of motion was limited to flexion of 115 degrees with medial and lateral pain that limited walking and standing.  Additionally, for the period prior to September 25, 2017, the Veteran's left knee disability has manifested as objective evidence of pain, tenderness, and guarding of the left knee, and as subjective complaints of constant pain, stiffness, locking, and giving way with additional functional impairment during flare-ups of severe pain including an inability to climb stairs, squat, stand, and walk for long distances with use of a soft brace.

Although there has been objective evidence of painful range of motion since the start of this claim in November 2010, 38 C.F.R. § 4.59 directs that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitlement to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In the instance case, the Board finds that even for the period that the Veteran's left knee disability has not displayed objective evidence of limitation of motion, the Veteran's left knee disability has been manifested by evidence of arthritis and subjective complaints of weakness, lack of endurance, fatigability, the inability to bend or extend the knees, and constant pain.  Therefore, pursuant to Mitchell, 25 Vet. App. 32 (2011), Burton, 25 Vet. App. 1 (2011), and 38 C.F.R. §§ 4.40, 4.59, the Board finds that the criteria for a 10 percent rating for degenerative arthritis of the left knee with pain and limited range of motion under Diagnostic Code 5003 have been met or approximated for the period prior to September 25, 2017.

A higher rating under Diagnostic Code 5260 or 5261 is not warranted because the evidence does not show a sufficient limitation of motion for compensation.  The flexion of the Veteran's left knee has measured, at worst, as 90 degrees, and extension of his left knee has measured, at worst, at 5 degrees.  This evidence shows that the Veteran's greatest limitation of range of motions was 5 to 90 degrees, even considering additional limitation of motion due to pain and repetitive motion.  In essence, neither limitation of flexion nor extension has been compensable pursuant to Diagnostic Code 5260 or 5261 at any time prior to September 25, 2017.

With respect to Diagnostic Code 5258, the Board finds that the criteria for a 20 percent for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint have been met for prior to September 25, 2017,.  In this regard, prior to September 25, 2017, the Veteran's left knee disability manifested primarily of subjective complaints of pain.  However, the record shows no evidence of swelling, effusion, or locking during that period.  The VA reports of examination, dated between March 2011 and September 2011, collectively show no evidence of crepitus, swelling, effusion, edema, erythema, inflammation, locking, or dislocation prior to September 25, 2017.  Accordingly, the Board finds that despite the Veteran's subjective complaints of pain, the objective findings prior to September 25, 2017, are not commensurate with dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint as contemplated by Diagnostic Code 5258.

Similarly, no rating for knee impairment for recurrent subluxation or lateral instability under Diagnostic Code 5257 is warranted because there is no medical evidence of subluxation or lateral instability of record.  Again, the March 2011, March 2012, July 2012, May 2016, and September 2016 examiners found no objective evidence of instability or recurrent episodes of subluxation.  The Board acknowledges that the Veteran reported instability and giving way of the left knee during March 2011 VA examination.  However, on examination, the anterior posterior and medial-collateral instability tests were all normal.  The Veteran, as a lay person, is not competent to diagnose internal instability of subluxation.  In this regard, while he is competent to report that his left knee is unstable or gives way, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.

In the same way, no rating is warranted for knee ankylosis under Diagnostic Code 5256 as the record evidence is not clinically characteristic of ankylosis.  The March 2011, March 2012, July 2012, May 2016, and September 2016 VA examiners all found no evidence of ankylosis.  Furthermore, these same examination reports show that the Veteran retains significant range of motion in his left knee.  Moreover, as the evidence of record likewise fails to demonstrate impairment of the tibia or fibula, the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5262.

Accordingly, the Veteran is not entitled to a disability rating in excess of 10 percent for a left knee disability for the period prior to September 25, 2017.

III. TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for the following disabilities: (1) bipolar disorder currently rated 70 percent from November 18, 2010; (2) right knee degenerative changes with minor tear of medial meniscus currently rated 30 percent from October 1, 2017; (3) left knee status post total knee replacement (formerly classified as left knee degenerative arthritis and impairment of the left knee) rated 10 percent from January 31, 2008, until September 24, 2017; and (4) residual of a fracture of the fourth metatarsal of the left foot rated no compensable.  The Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) with a combined rating of 80 percent effective from November 18, 2010.

The record reveals that the Veteran last worked in March 2007 for a mobile home company, and he did not return from leave after a back injury.  See VA Form 21-4192 from February 2012.  The Veteran's education includes 4 years of college, although he did report obtaining a degree.  See VA Form 21-8940 from November 2011.  The Veteran reported that after the service he owned an oil and drilling company for 5 years.  He was then a finance manager for a mobile home company for 6 years.  See March 2013 VA examination.

In a March 2011 VA knee examination, the examiner noted that the Veteran's usual occupation is not affected by his conditions.

In a March 2012 VA examination, the examiner opined that the Veteran' service-connected disabilities of bilateral knee conditions with mild degenerative changes and minor tear of medial meniscus of the right knee and essentially normal examination of left knee and feet condition with normal examination, either singly or the summation of all the conditions do not render him unable to secure and maintain any substantially gainful employment.

In a July 2012 knee and lower leg conditions examination, the examiner noted that the Veteran's conditions impact his ability to work by diminishing his ability to squat or stoop due to limited range of motion.

At the October 2015 Board hearing, the Veteran reported that he has always worked outside and his knees do not let him do that anymore.  He also stated that he cannot stay focused for a long period of time.  He testified that he tried to force himself into self-employment because he was not able to hold down a job.
In a May 2016 foot examination, the examiner noted that the Veteran's foot condition impacts his ability to work.  When walking, pain is provoked in both feet, with needle or pin like sensations occurring in both feet.  

In a May 2016 knee and lower leg conditions examination, the examiner noted that the Veteran's knee conditions impact his ability to work because the Veteran reported that pain in knees affects his ability to stand, squat, or walk for long distances.  Pain was noted to be provoked by these activities.

In an August 2016 addendum opinion, an examiner opined that the Veteran's foot condition, alone or in combination with his other service-connected disabilities would not preclude him from securing or following a substantially gainful occupation due to the mild nature of the disability that does not interfere with weight bearing or require arch supports, custom orthotic inserts, or shoe modifications.  The examiner added that the Veteran's service-connected degenerative changes of the left knee, alone or in combination with his other service-connected disabilities would not preclude him from securing or following a substantially gainful occupation.  The Veteran would be able to perform sedentary work.  This would include exerting up to 10 pounds of force occasionally and/or a negligible amount of force frequently to lift, carry, push, and pull.

In a September 2016 knee and lower leg conditions examination, the examiner noted that the Veteran's knee conditions impact his ability to work because of limited walking distances and prolonged standing.

The Veteran submitted a September 2017 vocational assessment regarding his physical and emotional impairments upon his employment.  The vocational consultant reviewed the Veteran's medical records and concluded that the Veteran is unemployable based on his service-connected disabilities and resulting limitations including an inability to maintain attendance, maintain pace, difficulties with concentration and focus, and the need to lie down frequently throughout the day. The vocational consultant added that the Veteran struggles with depressive cycles from his bipolar condition.  Since he stopped working 2007, his service-connected conditions have worsened.  The Veteran spends his days lying in a recliner due to low motivation and bilateral knee pain.  He has increased difficulty maintaining his concentration and focus due to decreased energy, pain, and side effects from medication.  At the Veteran's last employment he constantly struggled to maintain his productivity level because of depressive cycles from his bipolar condition.  The vocational consultant opined that the Veteran would have difficulty completing the physical requirements even at the sedentary exertional level.  Sedentary work includes sitting most of the time, which the Veteran is physically unable to perform.  He is able to sit for approximately 15 minutes and then will need to re-adjust his positioning.  During the day he sits with his legs elevated.  The Veteran is also fatigued due to symptoms of pain and poor sleep which results in daytime napping which would not be tolerated by employers.  The vocational consultant added that the bipolar disorder symptoms noted by doctors including depressed mood; anxiety; chronic sleep impairment; mild memory loss such as forgetting names; direction or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and suicidal ideation would severely impact the Veteran's ability to secure and follow substantially gainful employments.  These symptoms would interfere with the Veteran's ability to be a reliable and productive employee.  The vocational consultant concluded that in his opinion, as a result of the Veteran's service-connected disabilities, it is at least as likely as not that he has been unable to secure and follow substantially gainful employment, to include sedentary unskilled employment, dating back to 2007 when he discontinued working, and continuing, as a result of his service-connected conditions.  

After a careful review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation since at least from November 18, 2010.

The evidence of record reflects that the Veteran consistently reported that he was unable to work due to his service-connected disabilities.  Additionally, the September 2017 vocational consultant's opinion noted that the Veteran is not able to hold steady employment due to his service-connected conditions.  The Veteran's numerous VA medical examinations also include notations that the Veteran's foot condition and bilateral knee conditions impact his ability to work.

Accordingly, given the severity of the Veteran's bipolar disorder and the limitations caused by that disability in conjunction with physical limitations from his other service-connected disabilities, his education, and work history, the Board finds that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient . . . .  The test is whether a particular job is realistically within the physical and mental capabilities of claimant").  After a careful review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation since November 18, 2010, i.e., the date he met the percentage requirements for a TDIU.  Thus, the Board finds that entitlement to a TDIU is warranted from November 18, 2010.  38 U.S.C. §§  1155, 5110(b)(2); 38 C.F.R. §§ 3.400, 3.340, 3.341, 4.16.


ORDER

Entitlement to a compensable disability rating for residuals of a fracture of the fourth metatarsal of the left foot is denied.

Entitlement to an increased rating for a left knee disability rated at 10 percent disabling prior to September 25, 2017, is denied.

Entitlement to a total disability rating based on individual unemployabilty due to service-connected disabilities from November 18, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the issues of service connection for a back disability, a bilateral hip disability, and heart disease (to include arteriosclerotic cardiovascular disease with paroxysmal tachycardia arrthymia).

Regarding the Veteran's low back condition, the issue was remanded by the Board in January 2016 for a VA examination to determine the nature and etiology of his back disability.  The Veteran was provided with a VA examination in May 2016, and the examiner opined that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted that the Veteran reported that he ruptured a disc in his back in 2005 while climbing out of a trailer house.  A laminectomy was completed in March of 2005 and again in 2007.  The Veteran reported that he refused a medical recommendation for a disc fusion in 2007 related to continued problems with back pain.  The examiner noted that no nexus can be established to ongoing treatment or condition for back pain in military service.  Enlistment and separation service examinations are negative for a back condition.

Service treatment records show that in January of 1972, the Veteran was provided treatment after slipping on ice and hitting his back.  Tender dorsal muscles were noted.  In October of 1973 the Veteran reported pain in his cervical spine, with the pain more acute at approximately the third cervical vertebrae.  Rotation was noted to be painful.  An impression of muscular pain was provided at the time, with physical therapy, heat and a cervical collar prescribed.  At the October 2015 Board hearing, the Veteran testified that he was given a neck brace after a football injury while in service.  He claimed that he was told at the time that a back brace would cause more trouble because your body becomes more dependent on a back brace.  

As the May 2016 VA examiner did not mention the above noted service treatment records and based her negative nexus opinion on the lack of a back condition noted while in service, he Board finds that an addendum medical opinion is required regarding the Veteran's claim for a back disability.

Regarding the Veteran's claimed bilateral hip condition, the Veteran was provided with a VA examination in May 2016.  The examiner noted normal results and did not find a diagnosis.  The examiner opined that the Veteran's claimed bilateral hip condition was less likely than not incurred in or caused by his service.  The rationale provided was that the symptoms are subjective only and the objective exam is normal.  The examiner concluded that there is no objective evidence of a chronic condition and a nexus has not been established.

However, in a March 2013 VA examination, the Veteran was diagnosed with chronic bilateral hip strain.  The Board finds that as the Veteran has had a diagnosis during the appeal period, an addendum opinion is required in order to determine the nature and etiology of his diagnosed chronic bilateral hip strain.

Regarding the Veteran's claimed heart disease, to include arteriosclerotic cardiovascular disease with paroxysmal tachycardia arrthymia, the Veteran was most recently provided with a VA examination in April 2012.  The VA examiner opined that the Veteran's heart condition was less likely than not incurred in or caused by his service.  The examiner noted that he reviewed the Veteran's medical records and he did not find an in-service EKG.  The examiner added that the "tachycardia" reported in service is a report from the Veteran, not a medical diagnosis.  The Veteran was classified fit for worldwide duty without cardiac evaluation indicating no concerns of heart disease.  

The Veteran's service treatment records show that the Veteran was seen in December 1972 for a history of rapid heartbeat.  The Veteran had been told that he had a heart murmur at one time.  The Veteran complained of chest pain, tachycardia, etc.  The carotid was massaged and the pulse immediately converted to 100-105.  The impression provided was probable PAT.

While the above notation in the Veteran's service treatment record is not a definitive diagnosis, it is not merely a report from the Veteran, as noted by the April 2012 VA examiner.  It appears as if the VA examiner only reviewed the Veteran's separation examination report that recounted the 1972 episode and not the actual service treatment record.  The Board finds that the April 2012 VA examiner's opinion is inadequate because it is based on an incomplete review of the Veteran's medical history.  As such, a new examination is required before adjudication of the Veteran's claim for a heart condition can be completed.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the May 2016 VA examiner for an addendum opinion regarding the Veteran's back condition.  The claims file and a copy of this remand must be provided to the examiner for review.  If the examiner who drafted the May 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.

The examiner should address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's back condition is related to his military service?

In formulating an onion, the examiner should consider and discuss the Veteran's service treatment records showing the following:

(a) In January 1972, the Veteran slipped on ice and injured his back.

(b) In October 1973, the Veteran was provided treatment after an injury sustained while playing football.  He was provided a cervical collar as a result.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2.  Return the claims file to the May 2016 VA examiner for an addendum opinion regarding the Veteran's bilateral hip condition.  The claims file and a copy of this remand must be provided to the examiner for review.  If the examiner who drafted the May 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.

The examiner should address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip condition is related to his military service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability caused or aggravated (permanently worsened) his bilateral hip disability?

The examiner is reminded of the fact that the Veteran was diagnosed with bilateral hip strain in a March 2013 VA examination, during the pendency of this appeal.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.
3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his heart disease, to include arteriosclerotic cardiovascular disease with paroxysmal tachycardia arrthymia.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The veteran should be asked to provide a complete medical history, if possible. 

The examiner should address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's heart condition is related to his military service?

The examiner is asked to specifically consider and discuss the Veteran's service treatment record from December 1972 showing that the Veteran complained of chest pain.  The carotid was massaged and the pulse immediately converted to 100-105.  The impression provided by the examiner was probable PAT.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4. Thereafter, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


